MORRISON, Judge.
On rehearing, appellant makes certain contentions which he alleges are supported by the statement of facts and urges that this Court consider what purports to be a statement of facts for the first time. It does not appear to have been approved by the trial judge or prosecuting attorney and was not filed with the clerk of the trial court as required by Article 759a, Vernon’s Ann.C.C.P., and the holding of this Court in Couch v. State, 158 Tex.Cr.R. 292, 255 S.W.2d 223.
*534The affidavit of appellant and his counsel to the effect that the statement of facts was presented to the trial judge for approval on June 29, 1961, which was within the time allowed by the judge, does not show sufficient diligence; he must go further and see that it is approved and filed in time. Ex parte Denson, 165 Tex.Cr.R. 420, 307 S.W.2d 952; Randolph v. State, 155 Tex.Cr.R. 432, 234 S.W.2d 235; Webb v. State, 109 Tex.Cr.R. 31, 4 S.W.2d 45. There is no showing that appellant or his counsel gave the matter of the approval of the statement of facts any further attention after June 29, 1961.
The statement of facts before us therefore cannot be considered, and the motion for rehearing is overruled.